

Exhibit 10.5


SECOND AMENDMENT TO
ERIE INSURANCE GROUP
RETIREMENT PLAN FOR EMPLOYEES
(As Amended and Restated Effective December 31, 2014)




WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees (the “Plan”) under an amendment and
restatement effective December 31, 2014;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company wishes to amend the Plan effective September 1, 2016 to
include an additional participating employer under the Plan, namely Erie
Resource Management Corp., an Affiliate of the Company.


NOW, THEREFORE, the Company hereby amends the Plan by amending and restating
Section 2.19 in its entirety to read as follows, effective September 1, 2016:


2.19
“Employer(s)” shall mean the Company, Erie Family Life Insurance Company, Erie
Insurance Exchange, Erie Insurance Company, EI Holding Corp., EI Service Corp.,
Erie Insurance Company of New York, Erie Insurance Property & Casualty Company,
Flagship City Insurance Company, Erie Resource Management Corp. and any other
Affiliate which may adopt this Plan.



 
IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
this 12th day of September, 2016.


ERIE INDEMNITY COMPANY


ATTEST:
/s/ Patrick Simpson                By: /s/ Sean McLaughlin            


Title: EVP & General Counsel        
















